  Case 4:19-cv-00058-RSB-CLR Document 35 Filed 01/06/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 WAYNE DION MUNSON, et al.,

               Plaintiffs,                               CIVIL ACTION NO.: 4:19-cv-58

        v.

 JOHN WILCHER, et al.,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's November 9, 2020, Report and Recommendation, (doc. 34), to which the parties have filed

no objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 34), as

its opinion and GRANTS plaintiff’s motion to withdraw his complaint, (doc. 31). All other

motions are DISMISED AS MOOT. The Clerk of Court is DIRECTED to CLOSE this case.

       SO ORDERED, this 6th day of January, 2021.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
